Citation Nr: 1641802	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  15-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1944 to April 1946, including service in World War II.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Board is cognizant of the Veteran's advanced age and multiple health problems and sincerely regrets the delay.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to SMC benefits based on the need for the aid and attendance of another person to assist with the activities of daily living.  Such benefits are awarded when the need for aid and attendance of another person is based on the Veteran's service-connected disabilities without considering the effects of any disabilities that are not the result of service.  The record clearly establishes that the Veteran does in fact require aid and attendance.  However, he has multiple disabilities that contribute to his need for aid and attendance, and not all of those disabilities are service-connected.  It is not clear from the medical evidence of record whether the Veteran's service-connected disabilities alone are sufficient to render him in need of the aid and attendance of another person.

On remand, the Veteran should be provided a VA examination to determine the extent to which his service-connected disabilities and any resulting health problems or medication prescribed impact his need for the aid and attendance of another person.  These include any problems with shortness of breath, any damage to internal organs including heart and kidneys, and any disabilities affecting the cervical spine, hands, and arms.  If the Veteran is unable to attend a VA examination, an opinion addressing these issues should be obtained from the Veteran's treating physician.  The Veteran should also be informed of his right to submit such an opinion in lieu of a VA examination if he so prefers.

The Board notes that in adjudicating this matter the RO had conflated the requirements for an award of SMC based on aid and attendance with those based on housebound status.  The requirements for SMC based on the need for aid and attendance do not include any minimum schedular disability rating to establish eligibility.  Any further adjudications in this matter should reflect the correct standard of 38 C.F.R. § 3.352(a) and should not include the standard set forth in 38 C.F.R. § 3.352(b).

Finally, the Board notes that the Veteran's daughter has been appointed as his power of attorney, but has not been made the payee or fiduciary for VA purposes.  Information should be furnished to the Veteran and his daughter regarding the process for such an appointment and the provisions that govern and apply to payees/fiduciaries for VA benefits. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran and his daughter information regarding the process for appointing a fiduciary or payee for purposes of handling VA benefits.

2. Afford the Veteran an appropriate VA examination to determine whether his service-connected disabilities of the right knee and lumbar spine, to include the severe degree of kyphosis, render him in need of regular aid and attendance to perform the activities of daily living.  The examiner should consider only those disabilities which are service-connected or result from service-connected disabilities and should not include the effects of non-service-connected disabilities such as dementia.

The examiner should offer an opinion regarding the effects, if any, of the Veteran's severe degree of spinal kyphosis on the functioning of internal organs including the heart and kidneys and should note the July 2011 VA treatment records discussing shortness of breath due to kyphosis.  The examiner should also address the effects, if any, of the Veteran's long-standing use of medication for pain resulting from his service-connected disabilities on his internal organs, to include his heart and kidneys.

The examiner should also address the disabilities, if any, affecting the Veteran's cervical spine, hands, and arms and any relationship that may exist between these disabilities and the Veteran's service-connected right knee disability or his lumbar spine disability with associated severe kyphosis due to scoliosis. 

In the event the Veteran is unable to attend a VA examination or elects to provide other documentation instead, he should be afforded the opportunity to submit an opinion by his treating physician addressing the questions set forth above.

The examiner is asked to explain the basis for the opinions offered.  A copy of the claims file should be provided to the examiner for review.

3. Thereafter, undertake any other indicated development suggested by the results of the development ordered above, to include adjudicating issues of secondary service connection for any additional disabilities discussed in the medical opinions which are caused or aggravated by service-connected disabilities.

4. Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


